Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or disclose the system and method for real-time monitoring as recited in claims 1 and 13 as follow:
“a base station configured to wirelessly receive media packets from a recording device and configured to not acknowledge every media packet received from the recording device; and
the recording device configured to maintain an egress queue for transmitting media packets to the base station, wherein the media packets are stored in the egress queue after transmission to the base station, wherein:
each media packet includes a sequence number indicating a relative order of the media packet in an encoded media stream,
the base station is further configured to identify a plurality of missing media packets in the encoded media stream by detecting a plurality of gaps between sequence numbers of media packets received,
the base station, upon detecting the plurality of gaps, is further configured to wirelessly transmit a message requesting the recording device to re-transmit the plurality of missing media packets having sequence numbers corresponding to the plurality of Saps,
upon receiving the message, the recording device is configured to compare the sequence numbers corresponding to the plurality of gaps to sequence numbers of media packets stored in the egress queue,


the recording device is a Real Time Streaming Protocol (RTSP) server, and
the base station is an RTSP client”.
Hence, the prior arts of record do not anticipated nor render obvious the claimed inventions.  
Thus claims 1-18 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111